Case: 15-10182   Date Filed: 03/30/2016   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10182
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 1:13-cv-20580-JAL; 1:10-cr-20219-JAL-5



RAFAEL POLANCO,

                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 30, 2016)



Before TJOFLAT, JILL PRYOR, and EDMONDSON, Circuit Judges.
               Case: 15-10182    Date Filed: 03/30/2016   Page: 2 of 3


PER CURIAM:



      Rafael Polanco, a federal prisoner, appeals the denial of his 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct his sentence.

      The appeal presents this broad issue: Whether the district court erred in

denying Mr. Polanco’s claim that counsel provided ineffective assistance by

incorrectly advising him that he could not both plead guilty and challenge the

applicability of a six-level enhancement, U.S.S.G. § 2S1.1(b)(1), which led to his

decision to go to trial?

      To be more specific, the practical issue before this Court is whether Polanco

was prejudiced when, as a result of trial counsel’s supposed misadvice, Polanco

proceeded to trial and forfeited the reduction for acceptance of responsibility he

might have received had he pleaded guilty. Because Polanco did not show that,

but for his trial counsel’s allegedly deficient performance, a reasonable probability

exists that he would have pleaded guilty and actually received a lower sentence,

the district court did not err in denying the § 2255 motion.

      Polanco was sentenced to a below-guidelines sentence. The sentencing court

seemed to consider a variety of postulated events, including one in which Polanco

would have gotten credit for assuming responsibility. Then, the sentencing court

found that the sentence of 87 months was a reasonable and just sentence in the


                                          2
              Case: 15-10182     Date Filed: 03/30/2016    Page: 3 of 3


light of the sentencing factors and of all the considered postulated propositions.

Accordingly, Polanco has not shown prejudice that would be required to be shown

to get 2255 relief on a claim of ineffective assistance of counsel.

     AFFIRMED.




                                          3